                                          Case 4:19-cv-03768-HSG Document 58 Filed 12/02/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTISHA ANN MUNOZ, et al.,                        Case No. 19-cv-03768-HSG
                                   8                    Plaintiffs,                         ORDER DENYING MOTION TO
                                                                                            COMPEL APPRAISAL
                                   9             v.
                                                                                            Re: Dkt. No. 30
                                  10     GEICO GENERAL INSURANCE
                                         COMPANY,
                                  11
                                                        Defendant.
                                  12
Northern District of California




                                              Pending before the Court is GEICO General Insurance Company’s (“GEICO”) motion to
 United States District Court




                                  13
                                       compel appraisal and dismiss or stay the case, for which briefing is complete. See Dkt. Nos. 30
                                  14
                                       (“Mot.”), 36 (“Opp.”), and 40 (“Reply”). Because the Court agrees with Plaintiffs that the dispute
                                  15
                                       presented is not subject to the cited appraisal provision, the Court DENIES the motion.
                                  16
                                         I.   BACKGROUND
                                  17
                                              On June 27, 2019, Plaintiffs, on behalf of themselves and all others similarly situated, filed
                                  18
                                       a complaint alleging breach of contract claims against GEICO. Dkt. No. 1 (“Compl.”). Plaintiffs
                                  19
                                       obtained GEICO private passenger automobile physical damage insurance policies, which
                                  20
                                       included comprehensive and collision coverage (the “Policy”). Compl. ¶ 1. Plaintiff Munoz
                                  21
                                       leased a vehicle and was in an accident on February 24, 2017, which rendered her vehicle a total
                                  22
                                       loss. Id. ¶¶ 45–46. Plaintiff Ventrice-Pearson owned a vehicle and was in an accident on
                                  23
                                       November 14, 2018, which rendered her vehicle a total loss. Id. ¶¶ 58–59. GEICO provided
                                  24
                                       letters to both Plaintiffs determining the base values of the vehicles. Id. ¶¶ 47, 58–63.
                                  25
                                              Plaintiffs allege that GEICO failed to pay the actual cash value for the total loss claims of
                                  26
                                       Plaintiffs and others in the putative class. The Policy states that GEICO “will pay for collision
                                  27
                                       loss to the owned auto or non-owned auto for the amount of each loss less the applicable
                                  28
                                          Case 4:19-cv-03768-HSG Document 58 Filed 12/02/19 Page 2 of 5




                                   1   deductible.” Id. ¶ 16. Plaintiffs argue that GEICO breached this provision by failing to pay sales

                                   2   tax owed where the total-loss vehicle was leased, and by only paying a prorated amount of the

                                   3   regulatory fees to all total-loss insureds instead of the full amount. Id. ¶¶ 28–40.

                                   4    II.   LEGAL STANDARD
                                   5          The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., establishes that a written

                                   6   arbitration agreement is “valid, irrevocable, and enforceable, save upon such grounds as exist at

                                   7   law or in equity for the revocation of any contract.” 9 U.S.C. § 2; see also Moses H. Cone Mem’l

                                   8   Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983) (noting federal policy favoring arbitration).

                                   9   “The [FAA] does not, however, define ‘arbitration.’” Wasyl, Inc. v. First Bos. Corp., 813 F.2d

                                  10   1579, 1582 (9th Cir. 1987). Instead, state law, to the extent it is not inconsistent with the FAA,

                                  11   provides that answer. Id. Under California law, an appraisal agreement in an insurance policy is

                                  12   considered enforceable as an arbitration clause. See Louise Gardens of Encino Homeowners’
Northern District of California
 United States District Court




                                  13   Ass’n Inc. v. Truck Ins. Exch., Inc., 98 Cal. Rptr. 2d 378 (2000) (finding that an agreement in an

                                  14   insurance policy to conduct an appraisal is considered to be an arbitration agreement); see also

                                  15   Wasyl, Inc., 813 F.2d at 1582 (noting that California law defining agreement does not conflict with

                                  16   the federal policy favoring arbitration).

                                  17          When a party moves to compel arbitration, the court must determine (1) “whether a valid

                                  18   arbitration agreement exists” and (2) “whether the agreement encompasses the dispute at issue.”

                                  19   Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). The

                                  20   agreement may also delegate gateway issues to an arbitrator, in which case the court’s role is

                                  21   limited to determining whether there is clear and unmistakable evidence that the parties agreed to

                                  22   arbitrate arbitrability. See Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015). In either

                                  23   instance, “before referring a dispute to an arbitrator, the court determines whether a valid

                                  24   arbitration agreement exists.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524,

                                  25   530 (2019) (citing 9 U.S.C. § 2).

                                  26          When the parties contest whether an agreement was formed, the court applies “general

                                  27   state-law principles of contract interpretation,” without a presumption in favor of arbitrability.

                                  28   Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 742 (9th Cir. 2014) (internal quotation
                                                                                         2
                                          Case 4:19-cv-03768-HSG Document 58 Filed 12/02/19 Page 3 of 5




                                   1   omitted). The party seeking to compel arbitration bears the burden of proving by a preponderance

                                   2   of the evidence that there was an agreement to arbitrate. Norcia v. Samsung Telecomms. Am.,

                                   3   LLC, 845 F.3d 1279, 1283 (9th Cir. 2017). Conversely, the party opposing arbitration is entitled

                                   4   to the benefit of all reasonable doubts and inferences. Three Valleys Mun. Water Dist. v. E.F.

                                   5   Hutton & Co., 925 F.2d 1136, 1141 (9th Cir. 1991). Therefore, a court may find that an

                                   6   agreement to arbitrate exists as a matter of law “[o]nly when there is no genuine issue of fact

                                   7   concerning the formation of the agreement.” Id. (internal quotation omitted); see also Alarcon v.

                                   8   Vital Recovery Servs., Inc., 706 F. App’x 394, 394 (9th Cir. 2017) (same).

                                   9   III.   ANALYSIS
                                  10          As relevant here, the Policy provides:

                                  11                  If [GEICO] and the insured do not agree on the amount of loss, either
                                                      may, within 60 days after proof of loss is filed, demand an appraisal
                                  12                  of the loss. In that event, we and the insured will each select a
Northern District of California
 United States District Court




                                                      competent appraiser. The appraisers will select a competent and
                                  13                  disinterested umpire. The appraisers will state separately the actual
                                                      cash value and the amount of the loss. If they fail to agree, they will
                                  14                  submit the dispute to the umpire. An award in writing of any two will
                                                      determine the amount of loss. We and the insured will each pay his
                                  15                  chosen appraiser and will bear equally the other expenses of the
                                                      appraisal and umpire.
                                  16
                                                      [GEICO] will not waive our rights by any of our acts relating to
                                  17                  appraisal.
                                  18   Dkt. No. 1, Ex. A at 10. The policy defines “loss” as “direct and accidental loss of or damage to”
                                  19   the insured auto and defines “actual cash value” as “the replacement cost of the auto or property
                                  20   less depreciation and betterment.” Id. at 7.
                                  21          As noted above, an appraisal provision in an insurance policy constitutes a valid arbitration
                                  22   agreement under California law. So the issue in this case is whether the underlying dispute
                                  23   between the parties is one subject to appraisal: do Plaintiffs’ claims raise a disagreement regarding
                                  24   the “amount of loss?” GEICO argues that because Plaintiffs contend that they were “underpaid,”
                                  25   the fundamental dispute concerns the amount of loss. Mot. at 3 (citing Compl. ¶¶ 1, 54, 100–101).
                                  26   Plaintiffs disagree, and note that they do not challenge the base valuation amounts found by the
                                  27   appraiser as the “total loss” values. Opp. at 3–5. Instead, they characterize the first dispute as
                                  28   “whether GEICO is obligated by the terms of its Policy to pay [the] undisputed [sales tax] amount
                                                                                         3
                                          Case 4:19-cv-03768-HSG Document 58 Filed 12/02/19 Page 4 of 5




                                   1   to leased insureds just as it pays that amount to owned- or financed-vehicle insureds.” Id. at 5.

                                   2   Similarly, the second dispute is whether the Policy requires GEICO to pay the full amount of the

                                   3   state regulatory fees instead of a prorated amount. Id.

                                   4          The Court agrees with Plaintiffs that the issues presented here are coverage issues, not

                                   5   disputes over the amount of loss. Under California law, “[a]ppraisers have no power to interpret

                                   6   the insurance contract or the governing statutes. ‘The function of appraisers is to determine the

                                   7   amount of damage resulting to various items submitted for their consideration. It is certainly not

                                   8   their function to resolve questions of coverage and interpret provisions of the policy.’” Kirkwood

                                   9   v. California State Auto. Assn. Inter-Ins. Bureau, 122 Cal. Rptr. 3d 480, 486 (Cal. App. 2011)

                                  10   (quoting Jefferson Ins. Co. v. Superior Court, 475 P.2d 880, 883 (Cal. 1970)). Plaintiffs do not

                                  11   dispute the amount of damage quoted by GEICO. Instead, they argue that the Policy covers sales

                                  12   tax for leased vehicles just as for owned vehicles, and covers the full amount of state regulatory
Northern District of California
 United States District Court




                                  13   fees instead of a prorated sum. If the Court were to grant GEICO’s motion, the appraisers would

                                  14   be asked to answer coverage questions, a task not part of their limited role. See also Sarkisyan v.

                                  15   Newport Ins. Co., No. B230612, 2011 WL 5995990, at *3 (Cal. App. Nov. 28, 2011)

                                  16   (unpublished) (denying a motion to compel appraisal and holding the amount of loss was not in

                                  17   dispute because “the meaning of ‘actual cash value’ is a legal determination that cannot be made

                                  18   by the appraiser.”).

                                  19          GEICO argues that the Court should follow a factually similar case, McGowen v. First

                                  20   Acceptance Ins. Co., Inc., No. 8:19-cv-1101-T-24CPT, Dkt. No. 30 (M.D. Fla. Aug. 14, 2019), in

                                  21   which the court granted defendant insurer’s motion to compel appraisal. The court in McGowen

                                  22   addressed nearly identical disputes—whether the insurer improperly excluded sales tax and tag

                                  23   and title fees—and an identical policy appraisal provision concerning the “amount of loss.” Id.

                                  24   The McGowen plaintiff similarly argued that the case presented a coverage issue, but the court

                                  25   found the issue to be appropriate for appraisal. Notably, however, the court in McGowen relied on

                                  26   Florida law. Id. As explained above, California law limits the function of appraisers, giving them

                                  27   power to make factual determinations regarding the amount of damage, but not to interpret

                                  28   policies. That important difference makes McGowen inapposite. Although Plaintiffs seek to
                                                                                         4
                                           Case 4:19-cv-03768-HSG Document 58 Filed 12/02/19 Page 5 of 5




                                   1   recover money GEICO did not pay them, they do not dispute the value attributed to any aspect of

                                   2   the loss. In fact, Plaintiffs acknowledge that GEICO properly calculated the sales tax on Munoz’s

                                   3   claim and the state fees imposed on vehicle transactions. Opp. at 4–5. They only contest

                                   4   GEICO’s decisions to withhold sales tax for Munoz’s leased vehicle and each Plaintiff’s full state

                                   5   fees—both issues of policy interpretation. Compl. ¶ 40–41, 49, 64.

                                   6          The Court similarly finds GEICO’s remaining citations to cases compelling appraisal

                                   7   proceedings distinguishable. All these cases involved disagreements about the underlying value of

                                   8   the loss, not about whether certain categories of costs fell within the policies’ terms. See, e.g.,

                                   9   Enger v. Allstate Ins. Co., 407 F. App’x 191, 193 (9th Cir. 2010) (plaintiff alleged that defendant

                                  10   used an improper valuation method and undervalued her property loss); Pavlina v. Safeco Ins. Co.

                                  11   of Am., No. 12-CV-534-LHK, 2012 WL 5412796, at *1 (N.D. Cal. Nov. 6, 2012) (plaintiff

                                  12   challenged defendant’s appraisal process based on higher valuation obtained by plaintiff’s
Northern District of California
 United States District Court




                                  13   independent appraiser); Garner v. State Farm Mut. Auto. Ins. Co., No. C 08-1365 CW, 2008 WL

                                  14   2620900, at *2 (N.D. Cal. June 30, 2008) (plaintiff challenged defendant’s valuation method and

                                  15   alleged it “result[ed] in the systematic undervaluation of total losses”); Pivonka v. Allstate Ins.

                                  16   Co., No. 2:11-CV-1759-GEB-CKD, 2011 WL 6153611, at *3 (E.D. Cal. Dec. 12, 2011) (plaintiffs

                                  17   “accused Allstate of ‘systematically overstat[ing] depreciation’ on their personal property claims,

                                  18   resulting in an alleged underpayment”).

                                  19          Accordingly, the Court DENIES GEICO’s motion to compel appraisal. 1

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: 12/2/2019

                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27   1
                                         Because the Court denies GEICO’s motion on the ground that the dispute is not subject to the
                                  28   cited appraisal provision, it need not reach Plaintiffs’ argument that GEICO failed to demand
                                       appraisal within 60 days of the proof of loss being filed. See Opp. at 2–3.
                                                                                          5
